In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                             _________________

                              NO. 09-16-00448-CR
                             _________________

                  MICHAEL DUWON SESSION, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee
________________________________________________________________________

                   On Appeal from the 435th District Court
                        Montgomery County, Texas
                      Trial Cause No. 16-10-11641-CR
________________________________________________________________________

                         MEMORANDUM OPINION

      Michael Duwon Session appeals his conviction for delivery of a controlled

substance of more than four grams but less than 200 grams, a first degree felony,

enhanced because of his habitual offender status. See Tex. Health & Safety Code

Ann. § 481.112(d) (West 2017); Tex. Penal Code Ann. § 12.42(d) (West Supp.

2017). The trial court sentenced Session to serve a forty-year prison sentence. The

attorney appointed to represent Session in his appeal filed an Anders brief, which

                                        1
asserted that the attorney reviewed the trial proceedings, discussed the evidence

adduced at trial, pointed out where in the record pertinent testimony may be found,

discussed trial objections and rulings, and found no meritorious claims on which he

could argue Session’s conviction should be reversed.1 Session filed a pro se brief.

      When faced with an Anders brief, the appellate courts need not address the

merits of the issues raised in a pro se response. Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005). Rather, the court of appeals may determine either

(1) “that the appeal is wholly frivolous and issue an opinion explaining that it has

reviewed the record and finds no reversible error[,]” or (2) “that arguable grounds

for appeal exist and remand the cause to the trial court so that new counsel may be

appointed to brief the issues.” Id.

      After our independent examination of the record in its entirety, the Anders

brief, and the pro se brief, we agree that there is no reversible error and there are no

arguable issues to support an appeal. Id. Accordingly, there is no need to appoint

new counsel to re-brief Session’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991) (requiring court appointment of another counsel only if it is

determined arguable grounds exist to support the appeal).



      1
       See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).
                                       2
      Since we have concluded no arguable grounds exist to support the appeal,

the trial court’s judgment is affirmed.2

      AFFIRMED.



                                           ________________________________
                                                   CHARLES KREGER
                                                         Justice

Submitted on March 8, 2018
Opinion Delivered March 28, 2018
Do Not Publish

Before McKeithen, C.J., Kreger, and Horton, JJ.




      2
         Session may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3